DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 04/04/2022 have been considered and entered.  Claim 1 has  been amendment, claim 2 has been canceled and claims 4-6 have been newly added.  Therefore, claims 1 and 3-6 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Ueki et al. discloses a vibration-damping device (figs. 4-9) comprising: a cylindrical first mounting member (111), a second mounting member (112), an elastic body (113), a partition member (116), a first liquid chamber (114), a second liquid chamber (115), a restricted passage (note the passages of the partition member 116 shown in figs. 4-5), a first communication (note the passage 134a and the fluid flow path along the body portion 143a shown in fig. 5), a second communication part (note the passage 134b and the fluid flow path along the body portion 143b shown in fig. 5), a main body flow path (note 133a, 132a, 132b, 133b shown in fig. 4), a swirl chamber (133a and 133b), a first main body flow path (note the fluid flow path along the body portion 143a shown in fig. 5), a second main body flow path (note the fluid flow path along the body portion 143b shown in fig. 5), wherein, the swirl chamber is connected to a second end portion in the circumferential direction of one of the first main body flow path and the second main body flow path, and protrudes radially inward from the second end portion in the circumferential direction of the one of the first main body flow path and the second main body flow path (note the swirl chambers are spaced apart from each other in axial direction and spaced apart from the first and second communication parts in radial direction shown in figs. 4-5, wherein the first swirl chamber 133a is fluidly connected to the second swirl chamber 133b via 132a, 132b, 135 and the first fluid flow path via 131a and 134a and the second swirl chamber 133b is fluidly connected to the via 131a and 134a).  
However, prior art fails to disclose the first main body flow path and the second main body flow path are each disposed in the partition member in an angle range of less than 360° around the central axis.  Prior art fails to disclose or suggest these limitations recited in independent claim 1.  Therefore, independent claim 1 is allowable.  Claims 3-6 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657